Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-14 received on 3/26/2021 have been examined, of which claims 1 and 11 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-15 respectively of U.S. Patent No. 10904902. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the patent recites substantial similar limitations to claim 1 of the instant application in slightly different order, and additionally recites . 

Instant application 17123596
Parent application Patent 1090492
1.
1. (similar and additional limitations)
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
12 (similar and additional limitations)
12
13
13
14
14
15



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
Claims 7 and 8, each recites “the transmitter”, which has lack of antecedent bases in the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (US 2014/0161108) in view of Fwu et al. (WO 2016/130175) 

 Regarding claims 1, Lohr teaches a communication apparatus (UE (mobile terminal) in fig 1), comprising: 
a receiver (Para 178: mobile terminal comprises receiver unit), which, in operation, 
receives configuration information to configure a logical channel, which is one of a plurality of logical channels (Para 178: receiver unit for receiving uplink resource assignments scheduling transmissions of the transport blocks on the uplink component carriers within a transmission time interval, wherein the uplink resource assignments have a priority order) and which is associated with at least one of a plurality of different numerology schemes (Para 118: the spacing between center frequencies of contiguously aggregated component carriers is a multiple of 300 kHz, this is in order to be compatible with the 100 kHz frequency raster of LTE Rel. 8 and at the same time preserve orthogonality of the subcarriers with 15 kHz spacing, depending on the aggregation scenario, the nx300 kHz spacing can be facilitated by insertion of a low number of unused subcarriers between contiguous component carriers; Para 8-9: for uplink transmission, during each time interval, eNodeB assigns users a unique time/frequency resources for transmitting user data, including bandwidth resource grant during one transmission time interval TTI of 0.5ms) defined to partition time-frequency radio resources into resource scheduling units (here, when UE is in LTE-A  and configured with TTI and physical channels with different frequency / component carriers than LTE-8 with single component carrier as shown in fig 8; also, para 112-118 describe the carrier aggregation configuration of UE with 15khz subcarrier spacing; it is noted that the claim only requires one numerology scheme configuration for the UE), and 
receives an uplink scheduling assignment from a radio base station (receive n uplink resource assignments from serving Node B, step 501, fig 5, para 253, 178; the uplink resource allocation is scheduled and controlled by eNodeB, Para 14), the uplink scheduling assignment indicating uplink radio resources usable by the communication apparatus (the mobile terminal processes the received uplink resource assignments for one transmission time interval, Para 230); and 
circuitry (processing unit of mobile terminal, Para 178), which is coupled to the receiver (Para 178: mobile terminal comprises a receiver unit for receiving uplink resource assignments scheduling transmissions of the transport blocks on the uplink component carriers within a transmission time interval, and a processing unit for determining for each transmission of a respective one of the transport blocks, a transmit power required for transmitting the respective transport block according to its corresponding uplink resource assignment; thus the processing unit and the receiver are functionally coupled) and which, in operation, 
performs a logical channel prioritization procedure by allocating the uplink radio resources to the logical channel, which is configured and which is associated with the determined numerology scheme (perform joint logical channel prioritization for virtual transport block for one TTI based on n uplink resource assignments, step 504, fig 5 and dividing the virtual block content to n individual transport blocks corresponding to n uplink resource assignment based on priority order, step 505, fig 5; multiple examples of the logical channel prioritization .

Lohr teaches the logical channel prioritization during one TTI for uplink resource assignment. Lohr also teaches the UE being configured for specific subcarrier spacing and TTI, and carrier aggregation capabilities. However, Lohr teaches UE determining priority of logical channel based on uplink scheduling information (para 231), but Lohr does not teach that UE determines the numerology scheme for the uplink assignment based on uplink scheduling information.

Further, Fwu teaches a circuitry (processing circuitry 206, device/ UE 200, para 26), which in operation, determines, based on the uplink scheduling assignment, a numerology scheme, out of the plurality of different numerology schemes, associated with the uplink scheduling assignment (the resource allocation, partition information and numerology of at least one radio access technology (RAT) is provided by eNB to UE, abstract; UE receives unified framework configuration for RAT associated with particular frequency band and time range, step 814; and the UE adjust FFT operating conditions and processing to meet the RAT information, step 816, fig 8B, Para 63-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine logical channel prioritization over one TTI and component carriers of uplink assignment as taught by Lohr with UE determining numerology for 

Regarding claims 11, Lohr teaches a method performed by a communication apparatus (logical channel prioritization procedure on one TTI performed by mobile terminal, fig 5), the method comprising: 
receiving configuration information to configure a logical channel, which is one of a plurality of logical channels (Para 178: receiver unit for receiving uplink resource assignments scheduling transmissions of the transport blocks on the uplink component carriers within a transmission time interval, wherein the uplink resource assignments have a priority order) and which is associated with at least one of a plurality of different numerology schemes (Para 118: the spacing between center frequencies of contiguously aggregated component carriers is a multiple of 300 kHz, this is in order to be compatible with the 100 kHz frequency raster of LTE Rel. 8 and at the same time preserve orthogonality of the subcarriers with 15 kHz spacing, depending on the aggregation scenario, the nx300 kHz spacing can be facilitated by insertion of a low number of unused subcarriers between contiguous component carriers; Para 8-9: for uplink transmission, during each time interval, eNodeB assigns users a unique time/frequency resources for transmitting user data, including bandwidth resource grant during one transmission time interval TTI of 0.5ms) defined to partition time-frequency radio resources into resource scheduling units (here, when UE is in LTE-A  and configured with TTI and physical channels with different frequency / component carriers than LTE-8 with single ; 
receiving an uplink scheduling assignment from a radio base station (receive n uplink resource assignments from serving Node B, step 501, fig 5, para 253, 178; the uplink resource allocation is scheduled and controlled by eNodeB, Para 14), the uplink scheduling assignment indicating uplink radio resources usable by the communication apparatus (the mobile terminal processes the received uplink resource assignments for one transmission time interval, Para 230); and 
performing a logical channel prioritization procedure by allocating the uplink radio resources to the logical channel, which is configured and which is associated with the determined numerology scheme (perform joint logical channel prioritization for virtual transport block for one TTI based on n uplink resource assignments, step 504, fig 5 and dividing the virtual block content to n individual transport blocks corresponding to n uplink resource assignment based on priority order, step 505, fig 5; multiple examples of the logical channel prioritization for the TTI and component carrier allocation for the UE is shown in fig 6-8; the numerology or subcarrier spacing is defined in para 8-9, 112-118).

Lohr teaches the logical channel prioritization during one TTI for uplink resource assignment. Lohr also teaches the UE being configured for specific subcarrier spacing and TTI, and carrier aggregation capabilities. However, Lohr teaches UE 
	 	
Further, Fwu teaches determining, based on the uplink scheduling assignment, a numerology scheme, out of the plurality of different numerology schemes, associated with the uplink scheduling assignment (the resource allocation, partition information and numerology of at least one radio access technology (RAT) is provided by eNB to UE, abstract; UE receives unified framework configuration for RAT associated with particular frequency band and time range, step 814; and the UE adjust FFT operating conditions and processing to meet the RAT information, step 816, fig 8B, Para 63-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine logical channel prioritization over one TTI and component carriers of uplink assignment as taught by Lohr with UE determining numerology for the uplink resources as taught by Fwu for the benefit of efficiently supporting MTC device in 5G network as taught by Fwu in Para 38.

 Regarding claims 2, Lohr fails to teach, but Fwu further teaches wherein the receiver (physical layer circuitry 202 and antenna 201, fig 2 for receiving signals), in operation, receives information on the plurality of different numerology schemes supported by the radio base station (RATs with different numerologies are multiplexed in flexible RAT 5G system, para 40-41; UE decodes SIB from eNB , wherein the information on the plurality of different numerology schemes is received in a system information block broadcast by the radio base station (numerologies, resource allocation and partition information in the time domain is configured by system information block (SIB), Para 41), wherein the information on the plurality of different numerology schemes comprises a numerology layer indication for each numerology scheme (eNB provides configuration information to UE including numerology including subcarrier spacing and symbol duration, Para 57-58; where the sub-carrier spacing and symbol duration for each RAT is respectively specified as an integer number of base subcarrier spacing and symbol duration, para 84). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine logical channel prioritization over one TTI and component carriers of uplink assignment as taught by Lohr with UE determining numerology for the uplink resources as taught by Fwu for the benefit of efficiently supporting MTC device in 5G network as taught by Fwu in Para 38.

 Regarding claims 3 and 12, Lohr fails to teach, but Fwu further teaches wherein the circuitry, in operation, determines the numerology scheme associated with the uplink scheduling assignment (the resource allocation, partition information and numerology of at least one radio access technology (RAT) is provided by eNB to UE, abstract; UE receives unified framework configuration for RAT associated with particular frequency band and time range, step 814; and the UE adjust FFT operating conditions and processing to meet the RAT information, step 816, fig 8B, from at least one of: a numerology layer indication within the uplink scheduling assignment; (the configuration from eNB to UE includes numerology including subcarrier spacing and symbol duration, para 57-58; where the sub-carrier spacing and symbol duration for each RAT is respectively specified as an integer number of base subcarrier spacing and symbol duration, para 84). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine logical channel prioritization over one TTI and component carriers of uplink assignment as taught by Lohr with UE determining numerology for the uplink resources as taught by Fwu for the benefit of efficiently supporting MTC device in 5G network as taught by Fwu in Para 38.

 Regarding claims 5, Lohr further teaches 
wherein each of the plurality of logical channels is configured with a resource allocation mode (priority order of uplink resource assignment can be pre-configured or comprised in the assignment as described in para 229-231), wherein the resource allocation mode is a radio base station controlled resource allocation mode and/or a fast resource allocation mode (in different methods of logical channel priority configuration as described in para 229-231, the pre-configuration of priority order is fast resource allocation, and mobile terminal receiving information about the priority order is radio base station controlled resource allocation), 
wherein the circuitry, in operation, performs the logical channel prioritization procedure by prioritizing the logical channel(s) that are associated with the radio base station controlled resource allocation mode (priority order is signaled to UE and UE considers priority order of logical channels in generating transport blocks, para 229-231), and 
wherein the fast radio resource allocation mode is performed by the communication apparatus autonomously without requesting and receiving an uplink scheduling assignment from the radio base station (there are number of pre-configured priority orders and only an index pointing to one of the preconfigured order is signaled for logical channel prioritization, Para 234; here, only the index is used for determining to use specific priority order, thus the UE does not communicate the scheduling assignment that includes priority orders of respective channels).

 Regarding claims 6 and 13, Lohr further teaches wherein separate buffer status reporting configurations and/or triggers for a common buffer status reporting procedure are defined for each numerology scheme configured for the communication apparatus (Para 24: the uplink reporting should allow fine granular buffer reports (e.g. per radio bearer or per radio bearer group) in order to allow the eNodeB scheduler to identify for which Radio Bearer/service data is to be sent; Para 140: the Buffer Status Reporting procedure is used to provide the eNodeB with information about the amount of data available for transmission in the uplink buffers of the user equipment, the reporting is done periodically and event-triggered; as described in para 6-8, 112-118, the UE is configured with the numerology of LTE rel. .

 Regarding claims 9, Lohr further teaches wherein the circuitry, when performing the logical channel prioritization procedure (perform joint logical channel prioritization for virtual transport block for one TTI based on n uplink resource assignments, step 504, fig 5 and dividing the virtual block content to n individual transport blocks corresponding to n uplink resource assignment based on priority order, step 505, fig 5; multiple examples of the logical channel prioritization for the TTI and component carrier allocation for the UE is shown in fig 6-8), allocates the uplink radio resources to only the logical channel(s) associated with the determined numerology scheme (perform joint logical channel prioritization for virtual transport block for one TTI based on n uplink resource assignments, step 504, fig 5; the fig 6-8 shows different examples of prioritizing logical channels for the subcarrier and TTI configuration the UE is configured with; when UE is in LTE-A  and configured with TTI and physical channels with different frequency / component carriers than LTE-8 with single component carrier as shown in fig 8; also, para 112-118 describe the carrier aggregation configuration of UE with 15khz subcarrier spacing; it is noted that the claim only requires one numerology scheme configuration for the UE).

 Regarding claims 10, Lohr fails to teach, but Fwu further teaches wherein the circuitry, in operation, generates a scheduling request for requesting uplink radio resources from the radio base station (UE transmits the initial operation condition including UE type (e.g. MTC UE) and operating mode, step 812, fig 8B; the type information is used for configuring numerology and resource allocation for the UE, thus considered as scheduling request), wherein the scheduling request indicates the numerology scheme or a data transmission usage scenario for which the uplink radio resources are requested (UE type indicated as MTC UE, indicates the larger subcarrier and shorter symbol duration (numerology) for the resource allocation as described in para 62-63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine logical channel prioritization over one TTI and component carriers of uplink assignment as taught by Lohr with UE determining numerology for the uplink resources as taught by Fwu for the benefit of efficiently supporting MTC device in 5G network as taught by Fwu in Para 38.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (US 2014/0161108) in view of Fwu et al. (WO 2016/130175) in further view of Intel (MAC entities to support multiple NR verticals, R2-165018)	

 Regarding claims 4, Lohr in view of Fwu teaches the limitations of the parent claim. 

Lohr in view of Fwu fails to teach, but Intel teaches 
wherein a different Medium Access Control (MAC) entity in the communication apparatus is configured for and associated with each numerology scheme configured for the communication apparatus (section 2.2 TTI based on numerology, and section 2.4 – multiple MAC entity for different TTI and QoS requirements), wherein each of the MAC entities in the communication apparatus is responsible for the logical channel prioritization procedure according to the associated numerology scheme (multiple MAC entities in NR UE are supported to handle different QoS requirements of different usage scenario - including higher priority for URLLC vertical (service level or usage scenario) compared to eMBB; and multiple MAC entities for different PHY configuration of short TTI of URLLC and long TTI for eMBB, section 2.4; further, section 2.2 describes that different TTI is based on different subcarrier spacing and symbols, which is considered as numerology scheme), or 
wherein a different Medium Access Control (MAC) entity in the communication apparatus is configured for and associated with each data transmission usage scenario of the communication apparatus (section 2.4 - different MAC entity to support QoS priority and TTI requirements for usage scenario of eMBB and URLLC), wherein each of the MAC entities in the communication apparatus is responsible for the logical channel prioritization procedure according to the associated data transmission usage scenario, wherein each data transmission usage scenario encompasses at least one numerology scheme (section 2.2, 2.4: URLLC and eMBB having different TTI based on subcarrier spacing and symbols), wherein the data transmission usage scenario is one of massive machine-type communication (mMTC), enhanced mobile broadband (eMBB), or ultra-reliable low-latency communications (URLLC) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine logical channel prioritization over one TTI and determining numerology for the uplink resources as taught by Lohr and Fwu with different MAC for different usage scenario and numerology as taught by Intel for the benefit of efficiently handling different service levels and usage scenarios as taught by Intel in section 2.4.

Allowable Subject Matter

 Claims 7, 8 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and non-statutory double patenting as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.